AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the:
District of Alaska

In the Matter of the Search of )
(Briefly describe the property to be searched ) ‘
or identify the person by name and address) ) Case No. 01:20-MJ-00008-MMS
J
)

Priority Mail Parcel 9505 5104 1393 0030 3151 02
addressed to “William Norton 64331 Roy Rd. Coos Bay,
Oregon 97420-8761”

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Alaska
(identify the person or describe the property to be searched and give its location):

Priority Mail Parcel 9505 5104 1393 0030 3151 02 addressed to “William Norton 64331 Roy Rd. Coos Bay, Oregon
97420-8761” which is currently in the possession of the United States Postal Inspection Service located at 341 W. Tudor
Road STE 208, Anchorage, AK 99503.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

controlled substances, namely methamphetamine, heroin, marijuana, cocaine, LSD, MDMA, prescription drugs, the
proceeds of stated controlled substances, and associated packing material..

YOU ARE COMMANDED to execute this warrant on or before TE Ss ZOZO (not to exceed 14 days)
CO in the daytime 6:00 a.m. to 10:00 p.m. kat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

O) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

  

Date and time issued: Feb 5, 2020/QE¥3S

 

City and state: Anchorage, Alaska

 
AO 93 (Rey. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

01:20-MuJ-00008-MMS AI5JR2AD_1Q:50 PM

 

 

 

Inventory made in the presence of : (\\ \
an ») AMeosn , Keon ornc

 

Inventory of the property taken and name of any person(s) seized:

Non <3 Seized

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: o| 5Jac ;

 

/ Executing officer’s signature

Keon Viens \ASPIS

 

  
 
 

Printed name and title

 

 

 

» and Fetumed before me this date.

 
     
  

 
  
 

oe Mop i VUES 0
a NaN ARBRE Pove 2 de
